DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 2, 4, 7, 9, 11, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over UYTTENDAELE et al (6,859,557, note incorporated by reference UYTTENDAELE et al (6,559,846)) in view of HORVITZ et al (2020/0169716) and further in view of DAVIS et al (2016/0093078)
	As to claims 1-2, UYTTENDAELE discloses system and method for selective decoding and decompression of just those specific regions that are to be viewed and further discloses  a device, comprising:
           A processing system (fig.1, System “S110”) including a processor; and a memory (Col.3, line 50-Col.4, line 29 and Col.5, lines 37-65) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
            Obtaining a plurality of original frames for video content; receiving a first viewpoint from a mobile device (fig,1, Remote Server or Device “RS” 180, Col.5, lines 37-65); processing the plurality of original frames according to the first viewpoint generating a plurality of first viewpoint frames, Selecting a first streaming protocol according to a first latency; providing the plurality of first viewpoint frames to the mobile device utilizing a first streaming protocol (figs.2-5, Col.1, lines 13-35, line 55-Col.2, line 41 and Col.6, lines 5-Col.7, line 5), note MPEG4 compression methods, user’s actions causes the RS to transmit set or group(s) of frames to S110 (a personal computer or other peer device) for rendering first viewpoint group of frames, each frame includes identifier and mapping data and other information for rendering the requested set or group frames for a first viewpoint;
             Generating (RS-180) a group of delta frames (set of segments of each frames); Selecting a second streaming protocol according to second latency, where the second latency is less than the first in response to receiving a change in viewpoint from the mobile device, receiving a change in viewpoint from the first viewpoint to a second viewpoint from the mobile device; determining a first portion of the plurality of first viewpoint frames is associated with the second viewpoint; identifying a second portion of the plurality of first viewpoint frames associated with the second viewpoint have yet to be viewed; identifying a portion of the plurality of original frames associated with the second portion of the plurality of first viewpoint frames; generating a group of delta frames from the portion of the plurality of original frames (Col.1, line 66-Col.2, line 12, Col.7, lines 6-32 and Col.8, lines 1-40), note system allows a viewer of the panoramic video to electronically steer viewpoint around in the scene as the video is playing, the server identifies portions of scene currently being viewed, where the viewer informs the server of the next frame of the video that are needed (not yet viewed) to render the desired view of the scene, allows selective extracting or decoding and rendering segments of each frame in the incoming data stream that are needed to desired view point at specific time (note incorporate by reference 5,559.846, allows the viewer to choose viewing direction by panning---and in response the rendering module provide only those portions (set of segments of frames) of the scene requested by the viewer on a frame by frame basis, requesting only certain portions of the video to be transmitted rather than all the frames in sequence--using seek-in-time feature, where decoded segments or portions are stored and render by mapping using mapping data onto environment model, figs.1-7, Col.9, lines 10-59, Col.11, lines 13-28, Col.12, line 55-Col.13, line 50 and Col.14, lines 17-55, note also the generation of segmented frame data  to enable rendering of current viewpoint and mapping data to enable rendering of portions not yet viewed Col.15, line 40-Col.16, line 53); wherein the mobile device processes a portion of the plurality of first viewpoint frames according to the group of delta frames to generate a group of second viewpoint frames, wherein the mobile device presents the group of second viewpoint frames (figs.4-5, Col. 7, lines 6-67 and Col.8, lines 3-40, note Pat’846, figs.2-7, Abstract, Col. 3, note MPEG4 compression methods, where upon a change in viewpoint only segments of group(s) of frames are transmitted from the server to the client for processing with the first viewpoint group of frames, each frame includes identifier and mapping data and other information for processing the requested segmentations with the first viewpoint frames to generate a second viewpoint frames.
	UYTTENDAELE discloses where the server, based on change in viewpoint, reprocesses set or groups of segments of frames “delta frames” of a viewpoint “original frames” to generate a second viewpoint, wherein the portion of the plurality of original frames correspond to a portion of the plurality of first viewpoint frames (Col. 7, lines 6-67 and Col.8, lines 3-40) and further discloses where the server uses networked environment using logical connections to adaptively select groups of segments and communicate via specific network(s) to plurality of peer device(s) and nodes to LAN, WAN, etc., including preserving bandwidth utilized when sending data and segment encoding/compression (Col.5, lines 37-49, Col.6, lines 5-15 and Col.7, lines 61-65), BUT appears silent as to wherein the server, based on the change in viewpoint, reprocesses a portion of the plurality of original frames to generate a group of delta frames, wherein the portion of the plurality of original frames corresponds to a portion of the plurality of first viewpoint frames not yet presented.
	However, in the same field of endeavor, HORVITZ discloses virtual reality with interactive streaming video and likelihood-based foveation and further discloses wherein a server (figs.8-9 and [0074-0079]), uses real-time data analysis of a user’s head movement to predict and render wide field-of-view, reprocessing a portion of the plurality of original frames according to the change in viewpoint to generate a group of delta frames and wherein the portion of the plurality of original frames correspond to a portion of the plurality of first viewpoint frames not yet presented (figs.1-9, Abstract, [0006-0007], [0022-0023], [0028], [0030-0033], [0046-0048] and [0056-0060]), note the Server system uses real-time data analysis of a user’s actions or inputs including head movement to predict and render a wide field-of-view panoramic video 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of HORVITZ into the system of UYTTENDAELE to use s user’s data or viewpoint information to learn, predict and efficiently generate portion(s) of video frames not yet presented at the mobile device, in advance to efficiently stream desire panoramic video based on additional viewpoint changes. 
	UYTTENDAELE as modified by HORVITZ further discloses selecting bandwidth and streaming based on network latency (see Col.5, lines 37-49, Col.6, lines 5-15 and Col.7, lines 61-65 of UYTTENDAELE and HORVITZ,[0006-0007], [0022-0023], [0028], [0030-0033], [0046-0048] and [0056-0060]) as discussed above, BUT silent as to selecting a first streaming protocol according to a first latency; providing the plurality of first viewpoint frames to the mobile device utilizing a first streaming protocol and selecting a second streaming protocol according a specific latency for processing or rendering the streaming content.
	However in the same field of endeavor, DAVIS discloses virtual world generation engine that manages data streaming applications to stream portions of data to plurality of client device(s) according to a streaming protocol and/or latency (figs.1-15, [0025-0026], [0079], [0105], [0119-0121] and [0133-0134]), note selects a streaming protocol based on a specific latency for rendering the streaming content.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of DAVIS into the system of UYTTENDAELE as modified by HORVITZ dynamically generate and provide different video content to different users on different client devices in real-time using specific streaming protocol and/or specific latency associated with the client device(s) for efficiently rendering of the streaming content.
note wired network, Intranets, Internet, wireless and other networks.
                As to claim 7, UYTTENDAELE further discloses wherein the generating of the group of delta frames comprises reprocessing the portion of the plurality of original frames according to the change in viewpoint (Col.1, line 66-Col.2, line 50 and Col. 7, lines 6-67 and Col.8, lines 3-52), note the system processes the set of group of segments even if a portion of a scene or image is viewed on any one time, furthermore segmentations of group of frames (MPEG4) uses two scenarios, interactive and non-interactive, in the latter, the non-interactive, upon request the server transfers prior to viewing, the initial file followed by all the segments of every frame to the viewer and the viewer determines during viewing at some time, which portion(s) of the scene captured in the panoramic video, the person viewing the video wishes to see or process in action, selectively extracting those stored segments of each frame (MPEG4) that are needed for rendering or reprocessing to display the desired viewpoint
	As to claim 9, the claimed “A non-transitory machine-readable medium…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claim 11 is met as previously discussed in claim 4.
	Claim 14 is met as previously discussed in claim 7.	
	As to claims 16-17, the claimed “A method…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claim 19 is met as previously discussed in claim 4.
	
s 3, 5-6, 10, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over UYTTENDAELE et al (6,859,557) in view of HORVITZ et al (2020/0169716) and further in view of DAVIS et al (2016/0093078) and further in view of MAZE et al (2018/0367586)
	As Claims 3, 5-6, 10 and 12-13  UYTTENDAELE as modified by HORVITZ and DAVIS, disclose all the claim limitations as previously discussed above with respect to claims 1 and 9 respectively, including real-time streaming using wired and/or wireless networks to transmit first, second, etc., viewpoint information for group of delta frames or set of segments of frames to the mobile device (Col.1, lines 36-44, Col.5, lines 37-55 and Col. 7, lines 6-67 and Col.8, lines 3-40), BUT appears silent as to modifying the first streaming protocol resulting in the second streaming and wherein the modifying the streaming protocol comprises transmitting first viewpoint information for the plurality of first viewpoint frames and transmitting second viewpoint information for the group of delta frames.
 	However, in the same field of endeavor, MAZE discloses methods, devices and computer program for improving streaming of portions of media data and further discloses transmission portions based on viewpoint information portions frames of panoramic video, where the streaming of portions of the media data are transmitted over different transmission protocols (figs.1-3, [0002-0003], [0015-0017] and [0067-0070]), note during streaming, the client device or server may use messages to control the use of protocol(s), stopping and setting up new session(s) connections.   
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MAZE into the system of UYTTENDAELE as modified by HORVITZ and DAVIS to enable the client device to dynamically select and change the choice and number of media streams that are currently being transmitted by a server according to its needs.
	As to claim 20, UYTTENDAELE as modified by HORVITZ and DAVIS discloses all the claim limitations as discussed above with respect to claim 18, BUT appears silent as to where the modification of the streaming protocol comprises pausing the processing of the plurality of original frames 
MAZE discloses methods, devices and computer program for improving streaming of portions of media data and further discloses transmission portions based on viewpoint information portions frames of panoramic video, where the streaming of portions of the media data are transmitted over different transmission protocols which includes stopping and setting new session(s) connections (figs.1-3, [0002-0003], [0015-0017] and [0067-0070]), note during streaming, the client device or server may use messages to control the use of protocol(s), stopping and setting up new session(s) connections.   
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MAZE into the system of UYTTENDAELE as modified by HORVITZ and DAVIS to enable the client device to dynamically select and change the choice and number of media streams that are currently being transmitted by a server according to its needs and in addition to enable the server to dynamically and efficiently process the requested portion(s) of streams via the various streaming protocols.

              7.	Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over UYTTENDAELE et al (6,859,557) in view of HORVITZ et al (2020/0169716) and further in view DAVIS et al (2016/0093078) and further in view VARSHNEY et al (2020/0118342)
	As to claims 8 and 15, UYTTENDAELE as modified by HORVITZ and DAVIS discloses all the claim limitations as previously discussed with respect to claims 1 and 9 respectively, including where the server, based on change in viewpoint, reprocesses set or groups of segments of frames “delta frames” of a viewpoint “original frames” to generate a second viewpoint, wherein the portion of the plurality of original frames correspond to a portion of the plurality of first viewpoint frames (Col. 7, lines 6-67 and Col.8, lines 3-40, note remarks in claim 7), BUT appears silent as to wherein plurality of first viewing point frames are encoded as B frames and where the group of delta frames are not encoded as B frames
VARSHNEY discloses methods and apparatuses for dynamic navigable 360 degree environments and further discloses where plurality of viewing point frames are encoded as B frames and where the group of delta frames are not encoded as B frames (figs.1-20, [0043-0048] and [0053-0054]), note discusses various forms or formats of encoding various portion(s) of viewpoint based on some conditions including encoding key frame interval and B-frames to facilitate low latency seeking to allow instantaneous teleportation between viewpoints. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of VARSHNEY into the system of UYTTENDAELE as modified by HORVITZ and DAVIS to facilitate low latency seeking to allow instantaneous teleportation between viewpoints.   

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY F. HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



ANNAN Q SHANG